Citation Nr: 1629453	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  08-21 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a stroke, to include as secondary to service-connected grand mal seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1969 to April 1971, including service in the Republic of Vietnam, for which he earned the Combat Action Ribbon and a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, denied entitlement to service connection for a stroke and for hypertension.  Subsequently, jurisdiction was transferred to the RO in Los Angeles, California.

This case was before the Board in June 2012, at which time it was remanded to schedule the Veteran for a hearing before a Veterans Law Judge at the RO. 

Thereafter, the Veteran testified before the undersigned at a Board hearing in August 2012.  A transcript of the hearing has been reviewed and associated with the claims file.

This matter was remanded by Board in October 2012 and July 2015 for additional evidentiary development.  

The Board notes that the issue of entitlement to service connection for hypertension was remanded by the Board in July 2015.  Subsequently, in a September 2015 rating decision, the RO granted service connection for hypertension and assigned a noncompensable rating, effective September 28, 2006.  As this is considered a complete grant of the benefit sought on appeal, the issue is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

At the outset, the Board notes that in the February 2007 rating decision service treatment records dated from January 1969 to March 1971 were listed among the evidence reviewed.  However, the Veteran's service treatment records have not been associated with the electronic file.  On remand, the records must be obtained.

In the Board's July 2015 remand, it was noted that the results from a Vietnam Head Injury Study dated in September 2006 revealed that the Veteran suffered a TIA or small stroke.  See VA clinical record dated September 26, 2006.  The clinical record further reported that in light of the finding, the Veteran was scheduled for an appointment with his primary physician in October 2006.  In the remand directives, the Board requested that outstanding VA treatment records regarding treatment for residuals of a stroke be obtained.  While additional records have been associated with the file, these primarily date from January 2009 forward.  Another attempt should be made to associate all records from 2006 through 2008.

Lastly, as requested in the Board's July 2015 remand directives, the Veteran was provided a VA examination in August 2015.  In relevant part, the examiner determined that it was less likely as not that any residuals of a stroke were related to military service.  She noted that there was insufficient evidence that the Veteran had a cerebro vascular accident during service.  Although the evidence included review of the Veteran's electronic file, as the appellant's service treatment records are not available, there is no indication that they were considered by the examiner.  As such, if the STRs are located then an addendum opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service treatment records.

2.  Obtain outstanding VA treatment records regarding treatment for residuals of a stroke.  Specifically, records from October 2006 to December 2008 must be obtained.

3.  If the STRs are located, then forward the claims file to the examiner who provided the August 2015 VA examination for the Veteran's residuals of a stroke, or another appropriate VA provider if she is unavailable, to provide an addendum opinion. After a review of the Veteran's service treatment records, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any residual of a stroke is related to military service, to include a rocket attack.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

4.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




